FILE COPY




  BRIAN QUINN
   Chief Justice
                                    Court of Appeals                            VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                     Seventh District of Texas                MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                   Potter County Courts Building                P. O. Box 9540
                                                                                  79105-9540
                                    501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                        Amarillo, Texas 79101-2449                  (806) 342-2650

                                   www.txcourts.gov/7thcoa.aspx

                                          June 6, 2018

Darrell R. Carey                                  James A. Farren
LAW OFFICES OF                                    Criminal District Attorney
DARRELL R. CAREY                                  2309 Russell Long Boulevard, Suite 120
300 15th Street                                   Canyon, TX 79015
Canyon, TX 79015                                  * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

RE:      Case Number: 07-17-00448-CR, 07-17-00449-CR, 07-17-00450-CR
         Trial Court Case Number: 26976-C

Style: Jimmy Edward Henderson v. The State of Texas

Dear Counsel:

         The following was filed Tuesday, June 05, 2018, in the captioned appeal:

                    Reporter’s Record (10 volumes)

                                                     Very truly yours,
                                                     Vivian Long
                                                     VIVIAN LONG, CLERK

xc:       Honorable Ana Estevez (DELIVERED VIA E-MAIL)
          Barbara Younger (DELIVERED VIA E-MAIL)